Citation Nr: 1527354	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  10-44 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for thrombocytopenia.

3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as anxiety. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1970 and from May 1981 to January 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

The rating decision on appeal characterized the Veteran's claimed psychiatric disability simply as "anxiety," that being the disability cited by the Veteran in      his claim.  However, the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran is not shown to be diagnosed with an anxiety disorder, but rather with bipolar disorder and with mood disorder.  The Board has accordingly recharacterized the issue as service connection for an acquired psychiatric disorder to comport with the evidence of record.


FINDINGS OF FACT

1.  The Veteran is not shown to have been exposed to ionizing radiation during service.

2.  Hypertension, a psychiatric disorder, and thrombocytopenia were not shown in service or for many years thereafter. 

3.  There is no competent evidence of record linking current hypertension, psychiatric disability, and thrombocytopenia to service. 





CONCLUSIONS OF LAW

1.  The requirements to establish service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The requirements to establish service connection for thrombocytopenia have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  The requirements to establish service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Here, the RO sent the Veteran VCAA notice in July 2009, prior to the November 2009 rating decision on appeal.  The Veteran has not asserted any prejudice in regard to the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case     law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The record includes service treatment records (STRs), service personnel records, VA treatment records and private treatment records.  The Veteran has not identified any further existing records that should be obtained before the appeal is adjudicated.  The Veteran was advised of his entitlement to a hearing before the Board in support of his appeal but he declined such a hearing.  

The Veteran has not been afforded a VA examination in support of his claims for service connection; however, there is no evidence that the claimed disabilities were manifested during service or for many years thereafter, and there is no competent evidence suggesting the Veteran's current condition is related to service.  Accordingly, a VA examination and opinion is not required.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition  is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.


Applicable Legal Principles

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously on active duty for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension or psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

A "radiation-exposed veteran" means a veteran who while serving on active participated in a radiation-risk activity.  The term "radiation risk activity" means onsite participation in a test involving the atmospheric detonation of a nuclear device; participation in the postwar occupation of Hiroshima or Nagasaki, Japan during the period August 1945 to July 1946 ; internment as a prisoner of war in Japan or service on active duty in Japan immediately following such internment  immediately after World War II that resulted in an opportunity for exposure to ionizing radiation comparable to that of United States  occupation forces in Hiroshima or Nagasaki during the period August 1945 to July 1946; service in which the servicemember was, as part of his or her duties, present during a total of at least 250 days before February 1, 1992, on the grounds of a gaseous diffusion plant located in Paducah, Kentucky, Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, Tennessee, under certain conditions; service before January 1, 1974, on Amchitka Island, Alaska, if during such period the veteran was exposed to ionizing radiation related to underground nuclear tests; or, service in a capacity which, if performed as an employee of the Department of Energy, would qualify  the individual for inclusion as a member of the Special Exposure Cohort under     the Energy Employees Occupational Illness Compensation Program.  38 C.F.R. § 3.309(d)(3)(i).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evidence and Analysis

In his present claim, received in June 2009, the Veteran requested service connection for unidentified anxiety disorder with shaking, low blood platelet levels and high blood pressure.  He asserted these disabilities are due to having served for four years in a microwave tower and having been thereby exposed to radiation and stated that he had many disabilities that physicians were unable to diagnose.  

In July 2009 the Veteran submitted a Report of Radiation Activities Sheet (RRAS) stating that during the period 1981 to 1984 he had been in a room with microwave equipment, in the course of which he was exposed to much "radiation."

The Board notes at this point that the record does not show, and the Veteran      does not allege, that he participated in any of the activities cited in 38 C.F.R. § 3.309(d)(3)(i), cited above.  He is accordingly not entitled to presumptive    service connection as a "radiation exposed veteran" within the meaning of 38 C.F.R. §§ 3.309(d) and 3.311.  Further, the Veteran's claimed conditions are not radiogenic diseases listed in 38 C.F.R. § 3.311(b)(2).

The Veteran's DD Form 214 shows that during his last tour of active duty (May 1981 to January 1985) he served in the primary military occupational specialty (PMOS) of 32D, Fixed Station Technical Controller, which is consistent with having served in a communications station.
 
The Veteran's service treatment records (STRs) include an optometry note in April 1982 that showed the Veteran to be working with microwaves.  STRs are silent for any indication of hypertension, thrombocytopenia or psychiatric problems during service, or any complaints attributed to exposure to microwaves.  The Veteran waived a separation physical at discharge, asserting therein that he had not accrued any serious injuries or illness or undergone any surgical procedures during his tour of service; he also acknowledged that waiver of physical examination could adversely affect any future claims against the United States Government.

Private treatment records show the Veteran was treated in April 2005 and June  2006 for elevated blood pressure and tremor.  "Anxiety" was added to his chronic problems list in July 2006.  Thrombocytopenia (low platelet count) was first documented in September 2007.
   
The Veteran had a VA outpatient examination in July 2009 for the purpose of becoming established for VA treatment.  The clinician noted past medical history  of anxiety, thrombocytopenia and hypertension.  No psychiatric abnormality       was noted during examination, and the clinician entered current impressions of hypertension and thrombocytopenia.  During Review of Symptoms (ROS) prior to VA endoscopy in November 2009 the Veteran denied any previous history of psychiatric care.

The Veteran had a VA gastroenterology consult in August 2009 in which he endorsed being irritable.  The clinician entered an impression of current anxiety.

The Veteran presented to the VA outpatient clinic in March 2010 complaining       of thrombocytopenia, which he reported had been present for the past two years (i.e., since approximately 2008).  He also endorsed a history of essential tremors, which was treated with medication as a neurologic condition, and he endorsed hypertension for five years (i.e., since approximately 2005).  The clinical impression in relevant part was hypertension, controlled with medication, and chronic decreased platelets.

A VA primary care clinic (PCC) physician in July 2010 noted the presence of "some anxiety" but did not render a diagnosis or clinical impression.

In his substantive appeal, received in September 2010, the Veteran asserted that   his physicians had no explanation for his thrombocytopenia but feel this could be caused by exposure to radiation in service.

The Veteran had a VA initial psychiatric evaluation in January 2011, having been referred by the PCC for evaluation of anxiety and possible mood disorder.  The Veteran endorsed a history of "high" and "low" feelings as well as isolation and depression.  He reported that his parents, brother and sister had mood swings and his brother had been diagnosed with bipolar disorder.  Following mental status evaluation (MSE) the clinician, a psychiatrist, diagnosed bipolar disorder.  

The Veteran requested assignment of a new VA psychiatrist in February 2011, and he was accordingly interviewed by the new psychiatrist.  The Veteran complained of tremor, headache, anxiety and decreased sleep; he also disagreed with the diagnosis of bipolar disorder.  Following MSE the new attending psychiatrist stated the Veteran "might very well" have a mood disorder and diagnosed mood disorder       not otherwise specified (NOS).

The Veteran had a VA neurological consult in May 2011 during which he complained of tremors for more than 10 years.  He reported his father had tremors and his mother had Parkinson's disease; he also endorsed having had a closed head injury in the past.  The neurologist's impression was essential mixed-type tremors and concurrent hallucinations and memory difficulty, possibly mixed-essential with possible Lewy body dementia (LBD). 

The Veteran had a VA magnetic resonance imaging (MRI) diagnostic of the brain in November 2011.  He was noted to have a history of bipolar-II mood disorder and blue skin (argyria) due to previous self-medication with colloidal silver; he was currently being followed by the neurology clinic for tremors and was taking medication used to treat Parkinson's disease.  The MRI was essentially unremarkable. 

In December 2011 the Veteran presented to the VA emergency room complaining    of hearing voices.  He was seen by a psychiatrist, to whom he reported increased hallucinations over the past several months.  After MSE the psychiatrist entered a diagnosis of mood disorder NOS.  However, in May 2012 the Veteran's attending  VA psychiatrist entered an impression of bipolar disorder; two other VA psychiatrists diagnosed bipolar disorder in June 2012 and in December 2012.  Subsequent VA mental health treatment records have continued diagnosis of bipolar disorder.

The Veteran had a VA cardiology consult in July 2013 due to episodes of dizziness.  The cardiologist noted the Veteran to have bouts of confusion and to be a poor historian.  The Veteran's problem list was significant for tremors and head bobbing for more than 12 years, essential hypertension, hallucinations, bipolar disorder and thrombocytopenia; he also had a history of left adrenal cyst, fatty liver, elevated cholesterol, silver intake and cocaine use.  No cardiac abnormality was identified.   
A VA neurologist stated in January 2013 that the Veteran did not appear to have either Parkinson's disease or LBD.  The neurologist reiterated in July 2013 that    the Veteran appeared to have essential tremor rather than Parkinson's disease.

Review of the evidence of record shows the Veteran has been competently diagnosed with thrombocytopenia, essential hypertension and acquired psychiatric disorders including bipolar disorder and mood disorder NOS.  Accordingly, the first element of service connection - medical evidence of a disability - is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

In this case there is no medical or lay evidence showing that any of the disabilities claimed became manifest in service.  Treatment records show the Veteran's hypertension became manifest in 2005, anxiety became manifest in 2006 and thrombocytopenia became manifest in 2007.  Thus, the claimed disabilities were first shown 20 years after the Veteran's discharge from service in January 1985. The passage of many years between discharge from active service and the medical documentation of a claim disability is evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

There is no indication that the Veteran had hypertension or a psychosis to a compensable degree within the first year after discharge from service.  Accordingly, presumptive service connection under 38 C.F.R. § 3.309 is not for consideration for hypertension or for psychosis.  

Nor is there any medical evidence of record supporting a relationship between his claimed disabilities and service.  The Veteran has asserted his personal belief that the claimed disabilities are etiologically related to exposure to microwaves in service, but the etiologies of medical and psychiatric disorders that were first shown 20 years after discharge from service are necessarily a complex medical question not within the Veteran's competence as a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, his opinion as to the diagnosis or etiology of his claimed hypertension, psychiatric disorder, and thrombocytopenia is not competent medical evidence

The Veteran asserted in his substantive appeal that his physicians feel his claimed thrombocytopenia could be caused by exposure to radiation in service.  However,   as noted above, the medical evidence does not reflect such an opinion.  Moreover, medical opinions expressed in speculative language such as "could be caused" do not provide the degree of certainty required for medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998).  Further, the VA cardiologist noted in July 2013 that the Veteran is a poor historian, so the Veteran's account of what he was remotely told by a medical provider is of questionable reliability and credibility. 

In sum, there is no competent and credible evidence of the claimed conditions        in service, and no competent opinion linking the claimed disorders to service.  Accordingly, the criteria for entitlement to service connection are not met and the claims must be denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).
 


ORDER

Service connection for hypertension is denied.

Service connection for thrombocytopenia is denied.

Service connection for an acquired psychiatric disorder is denied. 




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


